Title: To James Madison from David Montague Erskine, 16 July 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington July 16th. 1807

I have the honor to acknowledge the Receipt of your Letter of the 13th. containing additional Documents respecting T. White stated to be a Citizen of the United States detained on board His Majesty’s Ship Elephant.
I will immediately forward them to the Admiral commanding on the Station where His Majesty’s Ship Elephant is supposed now to be.  I have the Honor to be, with great Respect and Consideration your most obedient humble Servant

D. M. Erskine

